Citation Nr: 1527536	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lumbosacral transitional vertebra, previously claimed as a low back disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to July 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2012 and October 2014, the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate review.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.  


FINDINGS OF FACT

1.  The Veteran's lumbosacral transitional vertebra defect arose as a result of a congenital defect.

2.  An additional disability was not superimposed on the Veteran's congenital lumbosacral transitional vertebra defect as a result of disease or injury incurred during military service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for congenital lumbosacral transitional vertebra, previously claimed as a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103a, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with the relevant notice and information in an August 2008 letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letter of the elements of service connection and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim.  For these reasons, VA has satisfied its duty to notify. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issue under consideration.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

Merits of the Service Connection Claim

The Veteran contends that she is entitled to service connection for her low back disability.  Specifically she asserts that her low back disability is due to the daily physical activity she endured while stationed in Germany during her military service.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's low back disability is a congenital defect and that no additional disability was superimposed upon this condition due to disease or injury during military service.  As such, service connection is not warranted.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

38 C.F.R. § 3.303(c) automatically excludes certain disorders from service connection.  Thus, congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  

Upon entry into service, clinical evaluation testing of the Veteran's spine was normal, as reflected on her June 1990 report of medical examination.  However, on her June 1990 report of medical history, she admitted to having recurrent back pain.  The examining physician noted that x-rays taken from 1986 showed a defective fifth lumbar disc.  She was treated with physical therapy once a week and did not have any back trouble, numbness, or tingling of the lower extremities since that time.  Thereafter, service treatment records are absent for any complaints, treatment, or diagnosis of a low back disability.  

In September 1999, the Veteran was afforded a VA examination for her claimed low back disability.  She reported the onset of her low back pain beginning between 1992 and 1993, during her military service.  She stated that it was not due to any specific trauma, but only secondary to her military activities, which included sit-ups and running.  After physical examination testing, the VA examiner diagnosed her with symptomatic mild narrowing of the disc space of L6-S1.  The examiner provided no opinion regarding the etiology of such disability.  

The Veteran underwent a second VA examination in November 2012 for her claimed low back disability.  She reported to the examiner that her low back problems are due to the mandatory daily physical training activities she endured while stationed in Germany from 1990 to 1993.  After physical examination testing, the Veteran was diagnosed with transitional vertebra lumbosacral junction/sacralization.  The examiner explained that this back disability is a congenital defect, or an anatomical variation of the fifth lumbar vertebra in which an enlarged transverse process can form a joint or fusion with the sacrum or ilium.  She further added that while the Veteran's current back disability is a congenital defect, it existed prior to service, but was not aggravated by service, nor resulted in a superimposed disease or injury incurred during the Veteran's military service.  The examiner stated that the Veteran's low back disability followed the natural progression of the disease.  The examiner also concluded that it is less likely that the Veteran's low back disability had its onset in service because the Veteran's service treatment records are absent for any in-service back complaints, and post service evidence shows that the Veteran's back defect is more congenital and the result of the natural aging process and genetics.  

In December 2014, a VA addendum opinion was solicited.  After review of the claims file, the VA physician opined that the evidence of record demonstrates clearly and unmistakably that the Veteran had a congenital defect of the back prior to her entry in service in December 1991.  He explained that upon review of the Veteran's STRs, in 1986, x-rays showed a defect in the L5 region after the Veteran reported having recurrent back pain.  Thereafter, x-ray results from September 1999 revealed six lumbar segments, when normally, there are only five lumbar segments.  The physician concluded that the extra segment is more likely than not a congenital condition and not brought on by any kind of injury.  The physician further added that there is no evidence of a superimposed disease or injury during her active service, and it is at least as likely as not that the Veteran's bilateral spondylosis in the T3-T4 region is a post-service disability.  The physician explained that there was no injury or event during service that caused the Veteran's current back disability.  As to the mild narrowing mentioned in the September 1999 x-ray report, the physician explained that the mild narrowing is located in the L6-S1 of the lumbosacral spine, and it is related to the abnormality of having an extra lumbar segment.  

It is noted that VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  

In this regard, VAOPGCPREC 82-90 notes that, in a medical context, a "defect" is an imperfection, failure or absence.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 351 (26th Ed.1974).  On the other hand, the term "defects," viewed in the context of 38 C.F.R. § 3.303(c), would be definable as structural or inherent abnormalities or conditions which are more or less stationary in nature.  As determined by the November 2012 and December 2014 VA physicians, the Veteran's low back disability is a congenital defect.

Therefore, the Veteran is not entitled to service connection for her congenital low back disability in its own right.  Rather, service connection may only be granted for an additional disability due to disease or injury superimposed upon a defect during military service.  The evidence does not demonstrate that the Veteran suffered any disease or injury during military service that resulted in an additional disability. 

The Board finds the November 2012 VA examination and the December 2014 addendum opinion highly probative, as such were predicated on an interview with the Veteran; a review of the service treatment records, and a physical examination.  Moreover, the opinions contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the November 2012 and December 2014 VA physicians' opinions.  There are no contrary medical opinions of record.

Moreover, to the extent that the Veteran claims that her current low back disability is related to her military service, the Board finds that she is not competent to give an opinion regarding the etiology of a medical disability.  She does not have the training, knowledge or expertise in medicine to provide such a medical nexus.  As such, her assertions lack probative value in supporting her claim for service connection. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for lumbosacral transitional vertebra, previously claimed as a low back disability must be denied.


ORDER

Service connection for lumbosacral transitional vertebra, previously claimed as a low back disability, is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


